EXHIBIT 10.71
 
January 18, 2008
 


 
J. Aron & Company
85 Broad Street
New York, New York 10004
 



Re:
Credit Facility provided by J. Aron & Company, in its capacity as Administrative
Agent (the "Administrative Agent"), for Tekoil and Gas Gulf Coast, LLC (the
"Company")

 
Ladies and Gentlemen:
 
This letter is being provided to you in connection with Amendment No. 4 and
Waiver dated as of even date herewith (the "Amendment") to the Credit and
Guaranty Agreement dated as of May 11, 2007 (as modified from time to time, the
"Credit Agreement"), among the Company, Tekoil & Gas Corporation, a Delaware
corporation, as guarantor, the lenders parties thereto, and J. Aron & Company,
as lead arranger and syndication agent, and Administrative Agent. Capitalized
terms used herein but not defined herein shall have the meanings specified by
the Credit Agreement.
 
The undersigned (the "Guarantor") has executed the Limited Guaranty dated as of
October 24, 2007 (the "Guaranty"), guaranteeing the payment of the Obligations
under the Transaction Documents, Hedging Contracts, and certain other amounts as
described in the Guaranty. The Guarantor hereby ratifies, confirms, and
acknowledges that his obligations under the Guaranty are in full force and
effect and that the Guarantor continues to unconditionally and irrevocably
guarantee the full and punctual payment, when due, whether at stated maturity or
earlier by acceleration or otherwise, all of the Guaranteed Obligations (as
defined in the Guaranty) as such Guaranteed Obligations have been increased and
amended by the Amendment. The Guarantor hereby acknowledges that his execution
and delivery of this letter does not indicate or establish an approval or
consent requirement by the Guarantor in connection with the execution and
delivery of amendments to the Credit Agreement, the Notes, the ISDA Agreement,
or any of the other Transaction Documents.
 
 
[Signature follows on next page.]
 
 
 

--------------------------------------------------------------------------------

 
 
THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
Executed as of the date first above written.
 



   
MARK S. WESTERN
                /s/ Mark S. Western                                             
  Address of Guarantor:          
3359 Emmerson Point Way
Orlando, Florida 32819


 


 
Signature Page to Reaffirmation of Guaranty
Amendment No. 4 and Waiver to Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 

